DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).

Information Disclosure Statement
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.

Request for Continued Examination (RCE)
This is a request for continued examination first action on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“information acquisition unit that acquires” in claims 1, and 16-17.
“motion control unit” in claims 1, 6-9, and 12-15.
“information acquisition unit” in claims 1, and 16-17.
“external force detection unit that detects” in claim 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, e.g., a processing circuit, a CPU, control unit/controller.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-9, and 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
Claim(s) 1, and 16-17 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter which was not described in the specification is as follows: “wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 recites the limitation “each medium, the physical medium, the type of medium" in lines 4, 8, and 11.  There is insufficient antecedent basis for this limitation in the claim. Clarification is required.

Claims 1, 6-9, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16-17 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position”. The language as stated does not distinctly define what is meant by “wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position” will be interpreted as “an agents observable dimension, pattern, material, or marking”.

Claims 1, 6-9, and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16-17 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “each medium having a respective one of a plurality of types”. The language as stated does not distinctly define what is meant by “each medium having 
Claims 6-9, 12-15, and 18-20 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160144288 A1) in view of Devecka (US 20110105205 A1).

REGARDING CLAIM 1, as best understood, Liu discloses, an information acquisition unit that acquires position information from a sensor configured to read a predetermined array pattern presented in one of a plurality of physical media, each medium having a respective one of a plurality of types, each type being useful for a respective game application (Liu: host device 108 acquires a position information from a sensor 604 configured to read information pre-printed codes 30] (array patterns) located on one of the variety of the module surface segments 601(media) which are used in gameplay environment, [0068], [0079], [FIG. 13], [0097]-[0098]); and a motion control unit that controls motion, of a first movable body having the sensor, according to a process of the game application, including movement in relation to the physical medium based on the position information (Liu: host device as control unit and central control unit controls the agent 104 movement along (based on) the drivable surface 601, [0056], [0068] - [0069], [0079]).
Liu does not explicitly disclose, wherein the position information includes a start position that after occupied by the movable body causes the type of the medium to be indicated to the information acquisition unit; wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position.
However, in the same field of endeavor, Devecka discloses, [0016] “The reader can then identify the new car or other toy housing and retrieve data and play schemes specific for that car or toy”; [0047] “FIG. 5 illustrates a method 500 of game play in accordance with the present invention. In step 502, a play mat having a printed pattern of detectable markings is selected and placed on a surface where the game is to be played. Any flat surface of sufficient area, such as a floor or table top, will do. In step 504, a play pod is inserted into a toy housing. The play pod will advantageously have a sensor for detecting and a processor for evaluating a sequence of the detectable markings. In step 506, the type of toy housing is sensed and a software module suitable for the sensed type of the housing is loaded. In step 508, user feedback is provided based upon evaluating the sequence of the detectable markings as the toy housing is moved on the play mat; [FIG. 5] discloses type is indicated by detectable markings”, for the benefit of improving game play experience, particularly to a highly adaptable system for providing user feedback which may suitably employ a mat or board.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by Liu to include a start position and identifying agents taught by Devecka. One of ordinary skill in the art would have been motivated to make this modification in order to improve game play experience, particularly to a highly adaptable system for providing user feedback which may suitably employ a mat or board.

REGARDING CLAIM 16, as best understood, limitations and motivations addressed, see claim 1 (supra).

Claims 6-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160144288 A1) in view of Devecka (US 20110105205 A1) as applied to claim 1 above, and further in view of Yamada (JP H1071276 A).

REGARDING CLAIM 6, as best understood, Liu in view of Devecka remain as applied above to claim 1, and further, Liu in view of Devecka do not explicitly disclose the information processing apparatus, wherein in a case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves to a predetermined position.
However, in the same field of endeavor, Yamada discloses, when an error occurred, the control device controls the travelling body is automatically returns to a travelling surface by a predetermined distance, [0006 — 0011], for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall [0005].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by a modified Liu to include a control device controlling the travelling body for automatically returns disclosed by Yamada. One of ordinary skill in the art would have been motivated to make this modification in order to for the benefit of preventing the game to be interrupt after the carrier 50 collide with a wall.

REGARDING CLAIM 7, as best understood, Liu in view of Devecka and Yamada remain as applied above to claim 6, and further, Yamada also discloses, in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body moves back (Yamada: in the case the travelling body is unable to travel due to an error, the control device controls the travelling body to go back, [0010 — 0014]).

REGARDING CLAIM 8, as best understood, Liu in view of Devecka and Yamada remain as applied above to claim 6, and further, Yamada also discloses, in the case where there is an abnormality in the acquisition of the position information, the motion control unit controls the first movable body such that the first movable body automatically moves until the position information is acquired (Yamada: in the case the travelling body is unable to travel, the return control device controls the travelling body to automatically return the traveling body by receiving a position signal, [0006 — 0007]).

REGARDING CLAIM 9, as best understood, Liu in view of Devecka and Yamada remain as applied above to claim 6, and further, Yamada also discloses, the motion control unit controls a movement direction of the first movable body based on a movement direction of the first movable body just before occurrence of the abnormality in the acquisition of the position information (Yamada: control device of a travelling body, [0001]; in the case the travelling body is unable to travel, the return control device controls the travelling body to move to an initial position, and the game is restarted after each of the traveling bodies is moved to the initial position, [0010 – 0012]).

REGARDING CLAIM 12, as best understood, Liu in view of Devecka remain as applied above to claim 1, and further, Liu in view of Devecka do not explicitly disclose, an external force detection unit that detects external force to the first movable body, wherein the motion control unit controls the motion of the first movable body further based on a detection result of the external force.
However, in the same field of endeavor, Yamada discloses, [0004] “the system detects electric power that create a magnetic force (external force), oscillating coil 66 control the travelling of the carrier 50 based on the magnetic force between the magnets 27 and 65”, for the benefit of allowing the carrier 50 to travel [0004].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by a modified Liu to external forces taught by Yamada. One of ordinary skill in the art would have been motivated to make this modification in order to allow the carrier 50 to travel [0004].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160144288 A1) in view of Devecka (US 20110105205 A1) as applied to claim 1 above, and further in view of Kamoto (US 20040153211 A1).

REGARDING CLAIM 13, as best understood, Liu in view of Devecka remain as applied above to claim 1, and further, Liu in view of Devecka do not explicitly disclose a communication unit that communicates with a second movable body, wherein the motion control unit controls a positional relationship between the first movable body and the second movable body based on the communication by the communication unit.
However, in the same field of endeavor, Kamoto discloses, “a communicator 50 connects the chairman robot to robot 1 and specifies (control) distance between the robot 1” [0530 — 0490], for the benefit of the robots to learn from each together [0507].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by a modified Liu to include controlling a second agent taught by Kamoto. One of ordinary skill in the art would have been motivated to make this modification in order to the robots to learn from each together [0507].

REGARDING CLAIM 14, as best understood, Liu in view of Devecka and Kamoto remain as applied above to claim 13, and further, Kamoto also discloses, the predetermined array pattern includes a third array pattern defining cooperative control of the first movable body and the second movable body, and the motion control unit controls the positional relationship between the first movable body and the second movable body based on information acquired based on reading of the third array pattern by the sensor (Kamoto: [0530-0532]; [0537] a communicator 50 connects the chairman robot and having a motion pattern that defines the cooperative and position relationship between multiple robots).

REGARDING CLAIM 15, as best understood, Liu in view of Devecka remain as applied above to claim 1, and further, Liu in view of Devecka do not explicitly disclose the predetermined array pattern includes a fourth array pattern regarding motion of an3U.S. Application No.: 16/321,600Attorney Docket 545-729 object different from the first movable body, and the motion control unit is electrically connected to the first moving body and is configured to control the motion of the object attached to the first movable body based on information acquired based on reading of the fourth array pattern by the sensor.
However, in the same field of endeavor, Kamoto discloses, [0499-0501], [0518-0520] “motion files representing motion patterns and action patterns which the self-robot 1 and transmitted to the target before the start of the conversation via wireless configured to control robots 1 base on the information received from the pattern”, for the benefit of the robot to learn from each together [0507].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by a modified Liu to include motion files representing motion patterns and action patterns taught by Kamoto. One of ordinary skill in the art would have been motivated to make this modification in order to the robot to learn from each together [0507].

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20160144288 A1) in view of Devecka (US 20110105205 A1) and Weiss (US 20060073761 A1).

REGARDING CLAIMS 17, as best understood, Liu discloses, a first array pattern including a plurality of different patterns defining position information regarding a real space, the first array pattern having a first area and being presented in one of a plurality of physical media, each medium having a respective one of a plurality of types, each type being useful for a respective game application (Liu: [0068], [0079], [FIG. 13], [0097-0098] having a pre-printed code 301 (first array pattern) including a position information, located on one of the variety of the module surface segments 601 (media) which are used in gameplay environment); and a second array pattern presented in the one physical medium, the second array pattern defining control information regarding motion of a movable body according to a process of the game application, including movement in relation to the one physical medium based on the position information (Liu: [0094], [0097], [O068-0069], [0079] having a pre-printed code 301(second array pattern) located on one of the variety of the module surface segments 601(media) provide a control-related information, which are used in gameplay environment).
Liu does not explicitly disclose, wherein the position information includes a start position that after occupied by the movable body causes the type of the medium to be indicated to the information acquisition unit; wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position.
However, in the same field of endeavor, Devecka discloses, [0016] “The reader can then identify the new car or other toy housing and retrieve data and play schemes specific for that car or toy”; [0047] “FIG. 5 illustrates a method 500 of game play in accordance with the present invention. In step 502, a play mat having a printed pattern of detectable markings is selected and [FIG. 5] discloses type is indicated by detectable markings”, for the benefit of improving game play experience, particularly to a highly adaptable system for providing user feedback which may suitably employ a mat or board.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that can be arranged according to any desired configuration disclosed by Liu to include a start position and identifying agents taught by Devecka. One of ordinary skill in the art would have been motivated to make this modification in order to improve game play experience, particularly to a highly adaptable system for providing user feedback which may suitably employ a mat or board.
Liu in view of Devecka do not explicitly disclose, the second array pattern having a second area smaller than the first area.
However, in the same field of endeavor, Weiss discloses, [0064] pad 163 (first pattern) is larger than tags 161 (second pattern) which is small 4".times.4", for the benefit of better operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a drivable surface includes a plurality of segments that 

REGARDING CLAIM 18, as best understood, Liu in view of Devecka and Weiss remain as applied above to claim 17, and further, Weiss also discloses, the second array pattern defines a combination of the plurality of different patterns of the first array pattern (Weiss: [0064-0067] array pattern (tags 163) defines a combination of the plurality of different patterns of the first array pattern (pad 161)).

REGARDING CLAIM 19, as best understood, Liu in view of Devecka and Weiss remain as applied above to claim 17, and further, Liu also discloses, the control information includes information for controlling at least one of a movement speed, a motion pattern, and a rotation motion of the movable body (Liu: [0097] codes 301 can provide a speed boost, or a maneuverability boost, an oil slick that adversely affects steering which might make the mobile agent spin (rotate)).

REGARDING CLAIM 20, as best understood, Liu in view of Devecka and Weiss remain as applied above to claim 17, and further, Weiss also discloses, a first information medium; and a second information medium independent from the first information medium and having an area smaller than the first information medium, the first array pattern is provided on the first information medium, and the second array pattern is provided on the second information (Weiss: second information medium which is independent from the first information medium and having an area (no larger than 4"times.4") smaller than the first information medium, [0064]-[0068]), and the second array pattern (161) is provided on the second information medium (163)).

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 16, and 17 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the same prior art combination applied in the prior rejection of record for matter specifically challenged in the argument.
The applicant has contended that the prior art of record does not disclose, “wherein the type of medium indicated to the information acquisition unit differs depending on an angle at which the movable body occupies the start position”. As cited above, that examiner has introduced a new prior art reference (Devecka (US 20110105205 A1)) that addressed the newly introduced limitation and motivation (see claim 1 (16-17, parallel in scope)). Because Devecka (US 20110105205 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 (also 16-17, parallel in scope) under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           


/MACEEH ANWARI/Primary Examiner, Art Unit 3663